
	

114 S1047 IS: To require the Secretary of Energy to review rulemaking proceedings of other Federal agencies for the potential to cause an adverse effect on the cost, time, or difficulty of complying with energy efficiency regulations, guidelines, or standards.
U.S. Senate
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1047
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2015
			Mr. Alexander introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To require the Secretary of Energy to review rulemaking proceedings of other Federal agencies for
			 the potential to cause an adverse effect on the cost, time, or difficulty
			 of complying with energy efficiency regulations, guidelines, or standards.
	
	
		1.Review of rulemaking
 (a)In generalThe Secretary of Energy (referred to in this Act as the Secretary) shall review the rulemaking proceedings of other Federal agencies that are pending on or after the date of enactment of this Act for the potential to cause an adverse effect on the cost (whether short-term or long-term), time, or difficulty of complying with current or proposed energy efficiency regulations, guidelines, or standards of the Department of Energy.
			(b)Consultation
 (1)In generalThe Secretary shall consult with the head of each relevant Federal agency to identify any areas of conflict or overlap between a proposed or final regulation, guideline, or standard of the Department of Energy and a proposed or final regulation, guideline, or standard of that relevant Federal agency.
 (2)Public inputThe Secretary shall seek public input on any conflicts or overlaps identified under paragraph (1). (c)Resolution of conflictFor cases in which a conflicting or overlapping proposed regulation, guideline, or standard has been identified under subsection (b), prior to finalizing the rulemaking, the Secretary shall work with the head of the relevant Federal agency and the public, including small businesses, to resolve the conflict or overlap, in order to ensure that the regulatory conflict or overlap does not pose an undue compliance burden on the regulated persons.
			
